Citation Nr: 0610614	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  01-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chest pains, to 
include as due as an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations.

2.  Entitlement to service connection for skin rashes, to 
include as due to an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1988 to January 
1992.  This included time in the Southwest Asia theatre of 
operations during Operation Desert Shield/Storm, from 
September 30, 1990, to March 18, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the VA Regional Office (RO) in Montgomery, Alabama, which 
denied entitlement to service connection for sharp chest 
pain, rashes, and severe headaches, to include as due to an 
undiagnosed illness.  The Board notes that review of the 
record discloses that by a rating decision dated in March 
2003, service connection for post-traumatic stress disorder 
(PTSD) was granted.  A 30 percent disability rating was 
assigned, effective June 11, 2002, the date of receipt of the 
claim.  As a decision on that particular issue has been made, 
that issue has not been nor is it now before the Board.

In August 2003, the Board issued a remand addressing all 
three claimed conditions - chest pain, rashes, and headaches.  
The reasoning for the remand was to ensure that the VA had 
fulfilled its duty to assist the veteran in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, (2000).  During the course of 
the remand, and after the veteran underwent additional 
medical testing, the Appeals Management Center Resource Unit 
of Bay Pines, Florida, granted service connection for 
headaches.  As this is a full grant of benefits, this issue 
is no longer before the Board.  The remaining two issues have 
been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran did serve in the Persian Gulf War theatre of 
operations.  

3.  Competent medical evidence showing the existence of a 
current, ratable disability of the heart characterized by 
chest pain has not been presented.

4.  The veteran has been diagnosed as suffering from 
dyshidrotic eczema and tinea pedis.  

5.  Medical evidence etiologically linking the veteran's skin 
disability with his military service or any incident therein 
has not been presented.  


CONCLUSIONS OF LAW

1.  Chest pain, on a direct basis, and the result of an 
undiagnosed illness, was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103 and 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2005). 

2.  A skin disability, on a direct basis, and as a result of 
an undiagnosed illness, were not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5103 and 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the appellant was informed of the VCAA 
in letters sent from the RO (March 2003) and the Appeals 
Management Center Resource Unit of Bay Pines, Florida, (AMC) 
(March 2004).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the appellant being informed of the VCAA 
and its requirements.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, the RO, and 
the AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's remand of August 2003.  In 
each instance, the VA has discussed what the appellant needed 
to present in the form of evidence that would allow for him 
to succeed with his appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
veteran was told that he should inform the VA within 60 days 
of receipt of the latest VCAA letter of any additional 
records or evidence necessary for his claim.  The record 
reflects that since the latest letter was issued, the veteran 
has submitted numerous documents with respect to his claim.  
Also, additional medical information has been obtained.  All 
of these records have been accepted and included in the 
claims folder for the Board's review.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone VA medical 
examinations in order to determine the nature and etiology of 
the claimed disability/disorder.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the veteran's claim.  Moreover, the Board 
concludes that the VA has complied with the Board's 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the VA 
obtained the veteran's available medical treatment records, 
including those from the Army National Guard, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for service connection is being 
denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2005), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service- connected disease or injury, it too shall be 
service- connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia theatre of operations during Operation 
Desert Shield/Storm.  The theatre of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 U.S.C.A. § 1117(d), (f) (West 2002); 38 C.F.R. 
§ 3.317(d) (2005).

For veterans who served in the Southwest Asia theatre of 
operations during the Persian Gulf War, service connection 
may also be established for chronic disability that cannot be 
attributed to a known clinical diagnosis (undiagnosed 
illness) or for a medically unexplained multisymptom illness 
(e.g., chronic fatigue syndrome, fibromyalgia, or irritable 
bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2005).  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2005).

For the purposes of § 3.317(a)(1) (2005), "signs" or 
"symptoms" which may be manifestations of an undiagnosed 
illness include, but are not limited to:

(1) fatigue; 
(2) signs or symptoms involving skin; 
(3) headache; 
(4) muscle pain; 
(5) joint pain; 
(6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and 
(13) menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002); 38 C.F.R. § 3.317(b) 
(2005).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

To summarize, then, there are alternative means by which 
service connection might be established:  

(1) objective indications of chronic 
disability resulting from illness that 
cannot be attributed to a known diagnosis 
or that is attributable to a chronic 
multi-symptom illness; 

(2) competent evidence of direct 
incurrence or aggravation of a diagnosed 
illness or injury in service, with 
chronic residuals; or 

(3) competent medical evidence linking a 
current diagnosed disability with disease 
or injury shown in service.

In the present case, the veteran served in Southwest Asia 
from September 30, 1990, to March 18, 1991.  Thus, as the 
veteran served in the Southwest Asia theatre of operations 
during the Persian Gulf War, the veteran is considered to be 
a Persian Gulf War veteran.

A.  Chest Pains

The veteran has claimed that since he was released from 
active duty in 1992, he has suffered from "chest pains".  
He believes that these chest pains are indicative of an 
underlying cardiology disorder, or some other undiagnosed 
illness.  

As a result of the Board's August 2003 remand, the veteran 
underwent a VA Cardiology Examination in March 2004.  Before 
the examiner examined the veteran, he reviewed the veteran's 
medical records and claims folder.  The doctor noted that the 
pain the veteran was complaining thereof centered around the 
right precordial area of the left shoulder and left arm, with 
numbness in his left arm.  After examining the appellant, the 
doctor concluded that the veteran did not have a cardiac 
condition, disability, or disease.  Instead, he surmised that 
the pain was probably due to degenerative disc disease of the 
cervical segment of the spine.  There are no medical reports 
that indicate that the veteran is now suffering from chest 
pains possibly due to an undiagnosed illness or a heart 
disorder.  

The Board is left with the contentions made by the veteran 
and the statement provided by his wife.  These statements 
were undoubtedly made in good faith; however, the veteran and 
his wife are not medical professionals nor have they 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He can say he 
experiences "chest pain".  However, the veteran and his 
wife are lay people, and as laypeople, they do not have the 
expertise to opine regarding medical diagnosis or etiology.  
They cannot state, with medical certainty, that the veteran 
now suffers from a particular disability and that said 
disability is related to his military service or to some 
incident he experienced while he was in the service.  In the 
absence of evidence demonstrating that the veteran and his 
wife have the requisite training to proffer medical opinions, 
the contentions made by either one of them are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the 
veteran may not self-diagnose a disease or disability, and he 
may not link disabilities or diagnoses.

Although a specific diagnosis of a known clinical entity is 
not required to establish benefits under the specific law and 
regulations regarding those who served in Southwest Asia 
during the Gulf War, the evidence must nevertheless reflect 
the current presence of some impairment or chronic 
disability.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability or some impairment.  
See 38 U.S.C.A. § 1110 (West 2002).

As there is no competent medical evidence of record of a 
diagnosis/impairment consisting of chest pain, the Board 
concludes that the veteran's claim for service connection for 
such is denied.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The 
Court has further held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Therefore, the benefit of the doubt 
rule is not for application.  Thus, the veteran's claims for 
entitlement to service connection are denied.

B.  Skin Rashes

The veteran has also submitted a claim for benefits for skin 
rashes.  The veteran's service medical records are negative 
for any complaints, findings, or treatment of any type of 
dermatological disability, disease, or condition.  

In conjunction with his claim, the veteran's post-service 
medical records have been obtained and are included in the 
claims folder for review.  While these records do show 
occasional complaints involving the skin, those same records 
do not suggest the etiology of said disorder.  Moreover, none 
of the various examiners have insinuated that any skin 
disability or disorder was related to the veteran's military 
service or his service in the Persian Gulf theatre of 
operations.  

A VA Skin Examination was performed in March 2004.  Upon 
conclusion of the exam, the veteran was diagnosed with dry 
skin with some follicular accentuation on the hands, 
dyshidrotic eczema, tinea pedis, and onychomycosis.  The 
examiner opined that the skin disabilities were not related 
to his military service.  

In this instance, the veteran, along with his wife, have 
asserted that he now suffers from some type of skin 
disability or rashes and that this condition is related to 
his military service.  The Board notes that the veteran and 
his wife are competent to report that on which he or she has 
personal knowledge, i.e., what comes to him or her through 
their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran and his wife are laypeople, and as 
laypeople, they do not have the expertise to opine regarding 
medical diagnosis or etiology.  Thus, in absence of evidence 
demonstrating that the veteran and his wife have the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  Hence, while the veteran can testify about any 
eruptions he may have or dry skin or about symptoms he may 
experience, he may not self-diagnose a disability, disease, 
or disorder.  He may not self-diagnose a disability.  He does 
not possess the expertise to do so.  The same is true for the 
veteran's spouse.  Consequently, his statements are 
insufficient to establish service connection.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a skin disability, medical 
evidence showing a causal link between this disability and 
the veteran's military service has not been presented.  The 
veteran's service medical records are silent for complaints 
of or treatment for a skin disability, disorder, or 
condition.  Despite the veteran's assertions, he does not 
suffer from an undiagnosed condition of the skin.  His 
disability has been given a definitive diagnosis of 
dyshidrotic eczema and tinea pedis.  Moreover, the medical 
evidence does not show that a skin disability began while the 
veteran was in service or that the veteran's current skin 
disability is related to his military duties.

None of the doctors who have examined the veteran have 
indicated that the veteran's current skin disability is due 
an unknown cause or agent that the veteran may have been 
exposed to while serving in the Persian Gulf theatre of 
operations.  Instead, the evidence indicates that the 
veteran's skin disability did not exhibit symptoms and 
manifestations until well after the veteran was released from 
active duty.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005).  Thus, the veteran's claim is thus 
denied.




ORDER

1.  Entitlement to service connection for chest pains, to 
include as due as an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations, is denied.

2.  Entitlement to service connection for skin rashes, to 
include as due as an undiagnosed illness as a result of 
service in the Persian Gulf theatre of operations, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


